 

 

 

 

 

 

 

 

 

WAL-MART STORES, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(As Amended Effective January 1, 2005)

 

 


 

 


 

 


 

 


 

 


--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

PAGE

--------------------------------------------------------------------------------

  ARTICLE I - GENERAL       1     1.1     Purpose       1     1.2     Effective
Date       1     1.3     Nature of Plan       1     ARTICLE II - DEFINITIONS    
  1     2.1     Definitions       1     ARTICLE III - PARTICIPATION       3    
3.1     Eligibility       3     3.2     Participation       3     ARTICLE IV -
PLAN ACCOUNTS AND CREDITS       4     4.1     Nature of Plan Accounts       4  
  4.2     Contribution and Forfeiture Credits       4     4.3     Income or Loss
Adjustment on Plan Accounts       4     ARTICLE V - PAYMENT OF PLAN BENEFITS    
  5     5.1     Benefits in the Event of Retirement, Disability or Death       5
    5.2     Benefits Due to Separation from Service       5     5.3    
Beneficiary Designations       6     5.4     In-Service Withdrawals       6    
ARTICLE VI - GROSS MISCONDUCT — REDUCTION IN PLAN BENEFITS       6     6.1    
Affect of Gross Misconduct       6     ARTICLE VII - ADMINISTRATION       7    
7.1     Administration       7     7.2     Allocation and Delegation of Duties  
    7     ARTICLE VIII - CLAIMS AND APPEAL PROCEDURES       8     8.1    
General       8     8.2     Appeals Procedure       9     ARTICLE IX -
MISCELLANEOUS PROVISIONS       9     9.1     Amendment, Suspension or
Termination of Plan       9     9.2     Non-Alienability       9     9.3     No
Employment Rights       10     9.4     Withholding and Employment Taxes       10
    9.5     Income and Excise Taxes       10     9.6     Successors and Assigns
      10     9.7     Governing Law       10    

 

 

i

 


--------------------------------------------------------------------------------

 

 

 

WAL-MART STORES, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(As Amended Effective January 1, 2005)

 

ARTICLE I

GENERAL

 

1.1 Purpose.


The purpose of this Supplemental Executive Retirement Plan is to supplement the
Wal-Mart Profit Sharing and 401(k) Plan and the Wal-Mart Puerto Rico Profit
Sharing and 401(k) Plan. This Plan shall be interpreted and applied at all times
in accordance with Code Section 409A, and guidance issued thereunder.

1.2 Effective Date.


This Plan was initially effective January 31, 1990. The Plan has been amended
from time to time, most recently effective October 31, 2003, and is amended and
restated herein as of January 1, 2005.

1.3 Nature of Plan.


The Plan is intended to be (and shall be administered as) an unfunded employee
pension plan benefiting a select group of management or highly compensated
employees under the provisions of ERISA. The Plan shall be “unfunded” for tax
purposes and for purposes of Title I of ERISA. Any and all payments under the
Plan shall be made solely from the general assets of Wal-Mart. A Participant’s
interests under the Plan do not represent or create a claim against specific
assets of Wal-Mart or any Affiliated Company. Nothing herein shall be deemed to
create a trust of any kind or create any fiduciary relationship between the
Committee, Wal-Mart or any Affiliated Company and a Participant, a Participant’s
Beneficiary or any other person. To the extent any person acquires a right to
receive payments from Wal-Mart under this Plan, such right is no greater than
the right of any other unsecured general creditor of Wal-Mart.

ARTICLE II

DEFINITIONS

 

2.1 Definitions.


Except as otherwise expressly provided below, capitalized terms used in the Plan
shall have the same meanings as set forth for such terms in the Profit Sharing
and 401(k) Plan, and such Profit Sharing and 401(k) Plan definitions and
operative terms are incorporated herein by reference. Should there be any
conflict between the meanings of terms used in the Plan and the meaning of terms
used in the Profit Sharing and 401(k) Plan, the meaning as set forth in the Plan
shall prevail.

 

 

1

 

 


--------------------------------------------------------------------------------

 

 

 

(a)

Account means the bookkeeping account established by the Committee to reflect a
Participant’s contribution and forfeiture credits pursuant to Section 4.2, if
any, and credited earnings thereon in accordance with Section 4.3.

 

(b)

Beneficiary means a person to whom all or a portion of a deceased Participant’s
Account is payable, as determined in Section 5.3.

 

(c)

Committee means the Compensation, Nominating and Governance Committee of the
Board of Directors of Wal-Mart, or any successor committee of the Board of
Directors granted responsibility and authority for recommending associate
compensation.

 

(d)

Disability means, as determined by the Committee, the Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months.

 

(e)

ERISA means the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

(f)

A Participant is deemed to have engaged in Gross Misconduct if the Committee
determines that the Participant has engaged in conduct inimical to the best
interests of Wal-Mart or any Affiliated Company. Examples of conduct inimical to
the best interests of Wal-Mart or any Affiliated Company include, without
limitation, disclosure of confidential information in violation of Wal-Mart’s
Statement of Ethics, theft, the commission of a felony or a crime involving
moral turpitude, gross misconduct or similar serious offenses.

 

(g)

Normal Retirement Age shall mean age 65, provided, however, that Normal
Retirement Age shall not exceed any mandatory age enforced by Wal-Mart.

 

(h)

Participant means any eligible individual who becomes a participant of the Plan
in accordance with Section 3.2. An individual remains a Participant until the
Participant’s Account has been fully distributed.

 

(i)

Plan means the Wal-Mart Stores, Inc. Supplemental Executive Retirement Plan, as
herein set forth, and as may be amended from time to time.

 

(j)

PR Code means the Internal Revenue Code of Puerto Rico, as amended from time to
time.

 

(k)

Profit Sharing and 401(k) Plan means, collectively, the Wal-Mart Profit Sharing
and 401(k) Plan and the Wal-Mart Puerto Rico Profit Sharing and 401(k) Plan.

 

(l)

Retirement means Separation from Service after the Participant attains Normal
Retirement Age.

 

2

 

 


--------------------------------------------------------------------------------

 

 

  (m)
Separation from Service has the meaning given such term under Code Section 409A.


(n)
Valuation Date means the last day of each Plan Year quarter and, solely for
purposes of valuing a Participant’s Account under Article V, the date of the
Participant’s Separation from Service. Valuation Date shall also include such
other dates as the Committee may designate from time to time.


(o)
Vested Percentage means the percentage determined as of the Participant’s
Separation from Service in accordance with the schedule set forth in Section 6.1
of the Wal-Mart Profit Sharing and 401(k) Plan or Section 5.1 of the Wal-Mart
Puerto Rico Profit Sharing and 401(k) Plan, as applicable, and based on the
Participant’s Years of Service as of such date. For this purpose, a
Participant’s Vested Percentage shall be 100% as of his or her Normal Retirement
Age, Disability or death while employed by Wal-Mart or an Affiliated Company.


(p)
Wal-Mart means Wal-Mart Stores, Inc.


ARTICLE III

PARTICIPATION

3.1 Eligibility.


The following individuals shall be eligible to participate in the Plan:

(a)
Profit Sharing and 401(k) Plan participants whose allocation of employer
contributions (including qualified nonelective employer contributions under the
Profit Sharing and 401(k) Plan) and/or forfeitures to their Profit Sharing and
401(k) Plan accounts have been limited due to the application of Code Section
415 and/or Code Section 401(a)(17), or any like provision of the PR Code; and/or


(b)
Profit Sharing and 401(k) Plan participants who have deferred compensation under
the Wal-Mart Stores, Inc. Officer Deferred Compensation Plan.


Notwithstanding the above, Participants shall not include Profit Sharing and
401(k) Plan participants who are primarily compensated on a commission basis.

3.2 Participation.


An eligible individual under Section 3.1 shall become a Plan Participant on the
later of:

(a)
January 31, 1990; or


(b)
the January 31 of the Plan Year in which the individual satisfies the
requirements of Section 3.1.


Once amounts are credited to a Participant’s Account under Section 4.2, such
individual shall remain a Participant until his or her Account is distributed in
full in accordance with Article V;

 

3

 

 


--------------------------------------------------------------------------------

 

 

provided, however, in order for the Participant’s Account to be credited with
employer contributions credits and/or forfeitures for a Plan Year, the
Participant must satisfy the requirements of Section 4.2 for such Plan Year.

 

ARTICLE IV

PLAN ACCOUNTS AND CREDITS

4.1

Nature of Plan Accounts.

A Participant’s Account shall be used solely as a measuring device to determine
the amount (if any) to be paid to a Participant. No amounts shall actually be
set aside with respect to any Account. All amounts at any time attributable to
an Account shall be, and remain, the sole property of Wal-Mart. A Participant’s
rights hereunder are limited to the right to receive Plan benefits as provided
herein. An Account represents an unsecured promise by Wal-Mart to pay the
benefits provided by the Plan.

4.2

Contribution and Forfeiture Credits.

As of the last day of each Plan Year, Wal-Mart shall credit to each
Participant’s Account the sum of the following amounts:

 

(a)

the amount of employer contributions and forfeitures which would have been (but
were not) allocated to such Participant’s Profit Sharing and 401(k) Plan account
for such Plan Year had such contributions and forfeitures not been limited by
application of Code Section 415 and/or Code Section 401(a)(17), or like Sections
(if any) of the PR Code;

 

(b)

with respect to Participants who during the Plan Year deferred compensation
under the Wal-Mart Stores, Inc. Officer Deferred Compensation Plan, the amount
of employer contributions and forfeitures which would have been (but were not)
allocated to such Participant’s Profit Sharing and 401(k) Plan account for the
Plan Year but for such Participant’s participation in the Wal-Mart Stores, Inc.
Officer Deferred Compensation Plan; and

 

(c)

an amount determined in the sole discretion of the Committee, which may differ
among Participants or categories of Participants designated by the Committee.

The amount credited to a Participant’s Account under (a) and/or (b) above shall
be calculated using the same percentage on which the Participant’s Profit
Sharing and 401(k) Plan allocations of employer contributions and forfeitures
for the Plan Year were determined.

4.3

Income or Loss Adjustment on Plan Accounts.

Except as otherwise provided in Article V, each Account shall be adjusted as of
each Valuation Date to reflect the income or loss that would have been earned on
the Account had such amounts been held in the Participant’s Profit Sharing
Contribution Account within the Profit Sharing and 401(k) Plan.

 

4

 

 


--------------------------------------------------------------------------------

 

 

ARTICLE V
PAYMENT OF PLAN BENEFITS

 

5.1

Benefits in the Event of Retirement, Disability or Death.

 

(a)

Upon a Participant’s Separation from Service due to Retirement, the
Participant’s Account shall be distributed to the Participant in a lump sum cash
payment six (6) months after such Separation from Service, or as soon as
administratively practicable thereafter. In the case of any Separation from
Service before April 1, 2005, the lump sum amount distributed shall be the sum
of: (1) the value of the Participant’s Account as of the Participant’s
Separation from Service, valued in accordance with Section 4.3, but using the
date of Separation from Service as the last Valuation Date, and (2) interest on
the amount determined in (1) above as if such amount was invested in the
Retirement Preservation Fund under the Wal-Mart Profit Sharing and 401(k) Plan
during the period from the Separation from Service through the date of
distribution. In the case of any Separation from Service on or after April 1,
2005, the lump sum amount distributed shall be the sum of: (1) the value of the
Participant’s Account as of the Participant’s Separation from Service, valued in
accordance with Section 4.3, but using the date of Separation from Service as
the last Valuation Date, and (2) interest on the amount determined in (1) above
at the mid-term applicable federal rate (defined pursuant to Code Section
1274(d) for January 1 of the calendar year, compounded annually) during the
period from the Separation from Service through the date of distribution.

 

(b)

Upon a Participant’s Separation from Service due to Disability or death, the
Participant’s Account shall be distributed to the Participant or, in the event
of the Participant’s death, his or her Beneficiary, in a lump sum cash payment
sixty (60) days after such Separation from Service, or as soon as
administratively practicable thereafter. The lump sum amount distributed shall
be the value of the Participant’s Account as of the Participant’s Separation
from Service, valued in accordance with Section 4.3, but using the date of
Separation from Service as the last Valuation Date.

5.2

Benefits Due to Separation from Service.

Upon a Participant’s Separation from Service for reasons other than Retirement,
Disability or death, the Participant’s Account shall be distributed to the
Participant or, in the event of the Participant’s death after Separation from
Service but before all benefits under this Section 5.2 are distributed, his or
her Beneficiary, in a lump sum cash payment six (6) months after such Separation
from Service, or as soon as administratively practicable thereafter. In the case
of any Separation from Service before April 1, 2005, the lump sum amount
distributed shall be the sum of: (a) the value of the Participant’s Account as
of the Participant’s Separation from Service, valued in accordance with Section
4.3, but using the date of Separation from Service as the last Valuation Date,
multiplied by the Participant’s Vested Percentage, and (b) interest on the
amount determined in (a) above as if such amount was invested in the Retirement
Preservation Fund under the Profit Sharing and 401(k) Plan during the period
from the Separation from Service

 

5

 

 


--------------------------------------------------------------------------------

 

 

through the date of distribution. In the case of any Separation from Service on
or after April 1, 2005, the lump sum amount distributed shall be the sum of: (a)
the value of the Participant’s Account as of the Participant’s Separation from
Service, valued in accordance with Section 4.3, but using the date of Separation
from Service as the last Valuation Date, multiplied by the Participant’s Vested
Percentage, and (b) interest on the amount determined in (a) above at the
mid-term applicable federal rate (defined pursuant to Code Section 1274(d) for
January 1 of the calendar year, compounded annually) during the period from the
Separation from Service through the date of distribution.

5.3

Beneficiary Designations.

A Participant may, by written or electronic instrument delivered to the
Committee in the form prescribed by the Committee, designate primary and
contingent beneficiaries to receive any benefit payments which may be payable
under this Plan following the Participant’s death, and may designate the
proportions in which such beneficiaries are to receive such payments. A
Participant may change such designations from time to time and the last written
designation filed with the Committee prior to the Participant’s death will
control. In the event no beneficiaries are designated, or if the designated
beneficiaries die before all or part of the Participant’s Account is
distributed, the Account (or balance thereof) shall be paid to the Participant’s
beneficiary given effect with respect to the Participant’s Profit Sharing
Contribution Account under the Profit Sharing and 401(k) Plan, whether an
affirmative or default election. In the event the Participant has a beneficiary
designation in effect with respect to a Profit Sharing Contribution Account
under both the Wal-Mart Profit Sharing and 401(k) Plan and the Wal-Mart Puerto
Rico Profit Sharing and 401(k) Plan, the beneficiary designation for the Plan in
which the Participant was a participant immediately preceding his or her death
shall apply.

5.4

In-Service Withdrawals.

In no event shall benefits hereunder be payable to a Participant prior to the
Participant’s Separation from Service.

ARTICLE VI

GROSS MISCONDUCT -- REDUCTION IN PLAN BENEFITS

 

6.1

Affect of Gross Misconduct.

Notwithstanding anything herein to the contrary, a Participant’s Plan benefits
are contingent upon the Participant not engaging in Gross Misconduct while
employed with Wal-Mart or any Affiliated Company, or during such additional
period as provided in Wal-Mart’s Statement of Ethics. In the event the Committee
determines that a Participant has engaged in Gross Misconduct, the Participant’s
Account shall be recalculated as if no employer contributions and/or forfeitures
were credited to the Participant’s Account under Section 4.2 (including
adjustments for earnings or losses thereon under Section 4.3) on or after
January 31, 1996. Notwithstanding anything herein to the contrary, such a
Participant’s Plan benefits (if any) shall be based upon the amount recalculated
under the preceding sentence. Any payments received hereunder by a Participant
(or the Participant’s Beneficiary) are contingent upon the Participant not
engaging (or not having engaged) in Gross Misconduct while employed with
Wal-Mart or

 

6

 

 


--------------------------------------------------------------------------------

 

 

any Affiliated Company, or during such additional period as provided in
Wal-Mart’s Statement of Ethics. If the Committee determines, after payment of
amounts hereunder, that the Participant has engaged in Gross Misconduct during
the prescribed period, the Participant (or the Participant’s Beneficiary) shall
repay to Wal-Mart any amount in excess of that to which the Participant is
entitled under this Section 6.1.

ARTICLE VII

ADMINISTRATION

7.1

Administration.

The Committee is responsible for the management, interpretation and
administration of the Plan. The Committee shall have discretionary authority
with respect to the determination of benefits under the Plan and the
construction and interpretation of Plan provisions. In such capacity, the
Committee is granted the following rights and duties:

 

(a)

The Committee shall have the exclusive duty, authority and discretion to
interpret and construe the provisions of the Plan, to determine eligibility for
and the amount of any benefit payable under the Plan, and to decide any dispute
which may rise regarding the rights of Participants (or their Beneficiaries)
under this Plan;

 

(b)

The Committee shall have the sole and complete authority to adopt, alter, and
repeal such administrative rules, regulations, and practices governing the
operation of the Plan as it shall from time to time deem advisable;

 

(c)

The Committee may appoint a person or persons to assist the Committee in the
day-to-day administration of the Plan;

 

(d)

The decision of the Committee in matters pertaining to this Plan shall be final,
binding, and conclusive upon Wal-Mart and any Affiliated Company, and the
Participant, such Participant’s Beneficiary, and upon any person affected by
such decision, subject to the claims procedure set forth in Article VIII; and

 

(e)

In any matter relating solely to a Committee member’s individual rights or
benefits under this Plan, such Committee member shall not participate in any
Committee proceeding pertaining to, or vote on, such matter.

7.2

Allocation and Delegation of Duties.

 

(a)

The Committee shall have the authority to allocate, from time to time, by
instrument in writing filed in its records, all or any part of its respective
responsibilities under the Plan to one or more of its members as may be deemed
advisable, and in the same manner to revoke such allocation of responsibilities.
In the exercise of such allocated responsibilities, any action of the member to
whom responsibilities are allocated shall have the same force and effect for all
purposes hereunder as if such action had been taken by the Committee. The
Committee shall not be liable for any acts or omissions of such member. The

 

7

 

 


--------------------------------------------------------------------------------

 

 

member to whom responsibilities have been allocated shall periodically report to
the Committee concerning the discharge of the allocated responsibilities.

 

(b)

The Committee shall have the authority to delegate, from time to time, by
written instrument filed in its records, all or any part of its responsibilities
under the Plan to such person or persons as the Committee may deem advisable
(and may authorize such person to delegate such responsibilities to such other
person or persons as the Committee shall authorize) and in the same manner to
revoke any such delegation of responsibility. Any action of the delegate in the
exercise of such delegated responsibilities shall have the same force and effect
for all purposes hereunder as if such action had been taken by the Committee.
The Committee shall not be liable for any acts or omissions of any such
delegate. The delegate shall periodically report to the Committee concerning the
discharge of the delegated responsibilities.

ARTICLE VIII

CLAIMS AND APPEALS PROCEDURES

8.1

General.

A Participant or Beneficiary (“claimant”) who believes he or she is entitled to
Plan benefits which have not been paid may file a written claim for benefits
with the Committee within one (1) year of the Participant’s Separation from
Service. If any such claim is not filed within one (1) year of the Participant’s
Separation from Service, neither the Plan nor Wal-Mart or any Affiliated
Employer shall have any obligation to pay the disputed benefit and the claimant
shall have no further rights under the Plan. If a timely claim for a Plan
benefit is wholly or partially denied, notice of the decision will be furnished
to the claimant by the Committee within a reasonable period of time, not to
exceed sixty (60) days (or forty-five (45) days in the event of a claim
involving a Disability determination), after receipt of the claim by the
Committee. The Committee may extend the initial period up to any additional
sixty (60) days (or thirty (30) days, in the case of a claim involving a
Disability determination), provided the Committee determines that the extension
is necessary due to matters beyond the Plan’s control and the claimant is
notified of the extension before the end of the initial 60-day (or, as
applicable, 45-day) period and the date by which the Committee expects to render
a decision. (In the case of a claim involving a Disability determination, the
Committee may extend this period for an additional thirty (30) days if the
claimant is notified of the extension before the end of the initial 30-day
extension.) Any claimant who is denied a claim for benefits will be furnished
written notice setting forth:

 

(a)

the specific reason or reasons for the denial;

 

(b)

specific reference to the pertinent Plan provision upon which the denial is
based;

 

(c)

a description of any additional material or information necessary for the
claimant to perfect the claim; and

 

(d)

an explanation of the Plan’s appeals procedure.

 

8

 

 


--------------------------------------------------------------------------------

 

 

 

8.2

Appeals Procedure.

To appeal a denial of a claim, a claimant or the claimant’s duly authorized
representative:

 

(a)

may request a review by written application to the Committee not later than
sixty (60) days (or one-hundred eighty (180) days in the case of a claim
involving a Disability determination) after receipt by the claimant of the
written notification of denial of a claim;

 

(b)

may review pertinent documents; and

 

(c)

may submit issues and comments in writing.

A decision on review of a denied claim will be made by the Committee not later
than sixty (60) days (or forty-five (45) days in the event of a claim involving
a Disability determination) after receipt of a request for review, unless
special circumstances require an extension of time for processing, in which case
a decision will be rendered within a reasonable period of time, but not later
than one hundred twenty (120) days (or ninety (90) days in the event of a claim
involving a Disability determination) after receipt of a request for review. The
decision on review will be in writing and shall include the specific reasons for
the denial and the specific references to the pertinent Plan provisions on which
the decision is based.

ARTICLE IX

MISCELLANEOUS PROVISIONS

9.1

Amendment, Suspension or Termination of Plan.

Wal-Mart, by action of the Committee, reserves the right to amend, suspend or to
terminate the Plan in any manner that it deems advisable. Notwithstanding the
preceding sentence, the Plan may not be amended, suspended or terminated to
cause a Participant to forfeit his or her then-existing Account. In the event of
a complete or partial termination of the Plan, the Vested Percentage applicable
to the Accounts of the Participants affected by such complete or partial
termination shall be 100%, and such Accounts shall be paid at the time and in
the manner provided in Article V (subject to the provisions of Article VI). No
amendment or termination of the Plan may accelerate the date of payment of a
Participant’s benefit as provided herein.

 

9.2

Non-Alienability.

The rights of a Participant to the payment of benefits as provided in the Plan
may not be assigned, transferred, pledged or encumbered or be subject in any
manner to alienation or anticipation. No Participant may borrow against his or
her interest in the Plan. No interest or amounts payable under the Plan may be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, charge, garnishment, execution or levy of any kind, whether
voluntary or involuntary, including but not limited to, any liability which is
for alimony or other payments for the support of a spouse or former spouse, or
for any other relative of any Participant.

 

 

9

 

 


--------------------------------------------------------------------------------

 

 

 

9.3

No Employment Rights.

Nothing contained herein shall be construed as conferring upon a Participant the
right to continue in the employ of Wal-Mart or any Affiliated Company in the
Participant’s current position or in any other capacity.

9.4

Withholding and Employment Taxes.

To the extent required by law, Wal-Mart or an Affiliated Company shall withhold
from a Participant’s current compensation such taxes as are required to be
withheld for employment taxes. To the extent required by law, Wal-Mart or an
Affiliated Company shall withhold from a Participant’s Plan distributions such
taxes as are required to be withheld for federal, Puerto Rican, state or local
government income tax purposes.

9.5

Income and Excise Taxes.

Each Participant (or the Participant’s Beneficiaries or estate) is solely
responsible for the payment of all federal, Puerto Rican, state, and local
income and excise taxes resulting from the Participant’s participation in this
Plan.

9.6

Successors and Assigns.

The provisions of this Plan are binding upon and inure to the benefit of
Wal-Mart, each Affiliated Company which then has a Participant in the Plan,
their successors and assigns, and each Participant, such Participant’s
Beneficiaries, heirs, and legal representatives.

9.7

Governing Law.

This Plan shall be subject to and construed in accordance with the laws of the
State of Arkansas to the extent not preempted by federal law.

 

 

10

 

 

 

 